DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 5 is objected to because of the following informalities:  “the second leaflet are” should be ---the second leaflet is---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a leaflet end portion with a first segment, an intermediate portion, and a terminal portion, with the end portion being folded in a U-shape so that the terminal portion of the first leaflet contacts the first segment and is attached directly to the first segment of the first leaflet.  This appears to be depicted in figure 4B, as provided below: 

    PNG
    media_image1.png
    401
    711
    media_image1.png
    Greyscale

However, claim 3 then goes on to state “wherein the end portion of the first leaflet defines a S-shape pleat.”  An S-shaped pleat is depicted in figure 4D (annotated below), however, the “portions” and “segments” do not align with the annotation of figure 4B above, because in figure 4D, the terminal portion is not “attached directly” to the first segment as required by independent claim 1.  

    PNG
    media_image2.png
    393
    652
    media_image2.png
    Greyscale

Claims 2-8 are thus indefinite as being of unascertainable scope.  The specification and drawings, while containing depictions that may be reasonably construed as the claimed portions and segments, do not provide specific and definite description of these portions and segments.  Given that the intermediate portion may be construed differently with reference to claims 4B and 4D, the multiple reasonable interpretations of the claim provide an unclear scope, thus the claims are indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen et al. (Pub. No.: US 2012/0089223). 
Nguyen et al. (hereinafter, Nguyen) discloses a prosthetic heart valve (abstract), comprising: a collapsible and expandable stent (abstract) having a proximal end, a distal end, a plurality of struts and a plurality of cells defined by the plurality of struts (e.g., fig. 9, 19); a plurality of commissure points 18, 118 disposed on the stent, each of the commissure points having an inner surface, an outer surface, a first lateral side and a second lateral side (e.g., fig. 9, 19), each of the commissure points interconnecting first and second adjacent cells in an annular row of the stent such that the first lateral side faces the first cell and the second lateral side faces the second cell (e.g., fig. 9, 19); and a collapsible and expandable valve assembly 14, 114 disposed within the stent, the 

    PNG
    media_image3.png
    368
    442
    media_image3.png
    Greyscale

Nguyen figure 29 includes a reinforcing sheet described as optional (para. 91, “Each commissure can comprise a reinforcing sheet”).  Thus, Nguyen lacks the end portion of a first one of the leaflets being folded in a U-shape so that the terminal portion of the first leaflet contacts the first segment of the first leaflet and is attached directly to the first segment of the first leaflet.  Instead, the reinforcing sheet is in between the first segment and the terminal end.  It would have been obvious to have provided the configuration of figure 29 without a reinforcing sheet as an obvious alternate design which reduces bulk at the commissures thereby providing a lower profile for the collapsible and expandable valve.  This modification would have occurred 
For claim 4, the end portion of a second one of the leaflets adjacent the first leaflet is folded in a U-shape so that the terminal portion of the second leaflet contacts the first segment of the second leaflet and is attached directly to the first segment of the second leaflet, the end portion of the second leaflet being attached to the one commissure point in contact with the inner surface of the one commissure point (fig. 29, second leaflet end mirrors the first).  
For claim 5, the terminal portion of the second leaflet is oriented generally parallel to the inner surface of the one commissure point (fig. 29).  
For claim 6, the terminal portion of the first leaflet and the first segment of the first leaflet are sutured 289 to the one commissure point (fig. 29).  
For claim 7, further comprising a first suture 289 passing through the terminal portion of the first leaflet, the first segment of the first leaflet and the one commissure point; and a second suture 289 passing through the terminal portion of the second leaflet, the first segment of the second leaflet and the one commissure point (fig. 29).  

Claims 3, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen et al. (Pub. No.: US 2012/0089223) in view of Myers et al. (U.S. Pat. No.: 6,682,559). 
Nguyen is explained supra, however, Nguyen figure 29 lacks the end portion of the first or second leaflet defining an S-shape pleat.  Myers teaches an alternate folded leaflet forming an S-shape for both first and second leaflet ends (fig. 19).  It would have been obvious to have provided the Nguyen leaflets with an S-shaped pleat as taught by Myers for the purpose of providing a strong, double layered tab that fits substantially flush and provides a commissural attachment point that is substantially isolated from the folding valve leaflets (col. 13 lines 18-34).  This modification would have occurred using known methods and would have yielded predictable results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SUBA GANESAN/Primary Examiner, Art Unit 3774